Citation Nr: 0600266	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  96-45 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for psoriatic arthritis of 
the hands.

Entitlement to service connection for arthritis of the feet.

Entitlement to an increased rating for residuals of a right 
ankle sprain, postoperative, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1968 and from July 1970 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied entitlement to service 
connection for arthritis of the hands and feet.  In addition, 
the August 1995 decision continued a rating of 10 percent for 
the veteran's right ankle disorder.  A March 1997 decision 
increased the veteran's rating for his right ankle disorder 
to 20 percent.  As this is not the full benefit sought, that 
issue remains on appeal.

The Board notes that the veteran also perfected his appeal 
with regard to an increased rating for a low back disorder.  
The August 1995 decision continued a rating of 10 percent for 
such disorder.  A June 2003 decision granted an increased 
rating of 40 percent for this disorder.  In a September 2003 
statement the veteran indicated that he was satisfied with 
the 40 percent rating.  Accordingly, the issue of entitlement 
to an increased rating for a low back disorder is no longer 
before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran's psoriatic arthritis of the hands or arthritis of 
the feet had origins during service, or for many years 
thereafter.

3.  The veteran is currently in receipt of the maximum rating 
applicable to ankle disorders based on range of motion and 
the evidence of record does not reasonably show that the 
veteran's right ankle is ankylosed to any degree.


CONCLUSIONS OF LAW

1.  Psoriatic arthritis of the hands was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Arthritis of the feet was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Residuals of a right ankle sprain, postoperative, are not 
more than 20 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 and 5271 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in June 2003, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He testified before a 
hearing officer at hearings held at the RO in October 1996 
and April 1999.  The Board does not know of any additional 
relevant evidence which is available that has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the appellant before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


II.  Service Connection for Arthritis of the Hands and Feet

Factual Background

Service medical records indicate that a September 1973 x-ray 
of the left foot was interpreted as being normal.  A March 
1974 x-ray of the right foot was also interpreted as being 
normal.  A November 1979 service medical record indicates 
that the veteran was treated for complaints associated with 
his right hand.  It was reported he injured it during karate 
exercises.  An x-ray was interpreted as showing a fracture of 
the metacarpal phalangeal joint of the third finger.  Service 
medical records do not contain other comments, findings or 
treatment associated with the hands or feet.

An October 1994 VA treatment record reported that the veteran 
had an eight month history of bilateral hand pain with 
swelling and stiffness.  The treatment record also noted that 
the veteran had recently begun experiencing bilateral foot 
pain.  X-rays were interpreted as being negative.  The 
diagnosis was psoriatic arthritis.

A September 1995 VA treatment note indicated that the veteran 
had a history of arthritis, probably psoriatic.  X-rays of 
the hands were interpreted as being normal.  The diagnoses 
were inflammatory arthritis and psoriatic arthritis.  April 
and September 1996 VA treatment notes reflected continued 
treatment for psoriatic arthritis.

The veteran testified before a hearing officer at a hearing 
held at the RO in October 1996.  The veteran stated that he 
had begun having skin problems on his hands during service.  
He indicated he was told it was dry skin, and was given a 
hand cream.  The veteran testified that his feet began to 
ache during service and have continued to ache since.  He 
noted his foot pain had gotten worse in the last two to three 
years.

A November 1996 VA hand examination report noted that the 
veteran reported that the onset of the pain in his hands was 
1993.  The examiner noted that the veteran had been treated 
for psoriatic arthritis.  X-rays taken in conjunction with 
the examination were interpreted as being normal.  The 
examiner indicated that there were no skin lesions incident 
to psoriasis at that time.  He also noted that there was no 
evidence of arthritis in either hand at that time.

A November 1996 VA foot examination report indicated that the 
veteran reported experiencing daily pain in his feet.  No 
diagnosis was made with regard to the veteran's feet.

A November 1996 VA treatment note indicated that the veteran 
was being treated for psoriatic arthritis.  X-rays were 
interpreted as being normal.

The veteran testified before a hearing officer at a hearing 
held at the RO in April 1999.  He stated that he first began 
to have problems with his hands in 1983 or 1984.  He 
indicated that he has had pain in his hands since.  The 
veteran testified that he had been diagnosed with psoriatic 
arthritis in the hands and feet.  He stated that he had pain 
and swelling in the feet during service, but was not 
diagnosed with arthritis until 1990.

A January 1999 Agent Orange examination report noted that the 
veteran reported that his joint pain began in the 1970s.  He 
stated he was diagnosed with psoriatic arthritis in 1993.  
The veteran reported his hands and feet were most affected.  
The diagnosis was psoriatic arthritis.  No comments were made 
regarding the etiology of the diagnosis.

A December 1999 VA treatment note reflected continued 
treatment for arthritis.  The veteran reported stiffness in 
his hands in the morning and multiple joint pains as well.

A July 2002 VA treatment note indicated that the veteran had 
a diagnosis of psoriatic arthritis, secondary to psoriasis.

A May 2003 VA treatment note reported that the veteran 
reported a  history of achiness in the joints.  The diagnosis 
was symptomatic psoriatic arthritis.  No comments were noted 
regarding the etiology of the diagnosis.


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for arthritis, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that the clinical evidence of record reflects 
diagnoses of psoriatic arthritis in the hands and arthritis 
of the feet.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnoses had 
their onset in or are otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, the Board notes that there is no clinical evidence of 
record linking the veteran's diagnoses of arthritis of the 
hands and feet to service.  Service medical records do not 
reflect complaints, findings or treatment of the hands and 
feet, which have been associated with his current diagnoses.  
Post-service treatment records document continued complaints 
associated with the hands and feet and continued treatment 
for psoriatic arthritis.  However, with the exception of a 
July 2002 VA treatment note, which indicated that the 
veteran's psoriatic arthritis was secondary to his psoriasis, 
none of these treatment records comment on the etiology of 
the veteran's hand and foot disorders.  In addition, the 
Board notes that the clinical evidence indicates that the 
veteran was initially diagnosed with psoriatic arthritis in 
1994, almost ten years after his separation from service.  
Accordingly, service connection for psoriatic arthritis of 
the hands and arthritis of the feet is denied on both a 
direct and presumptive basis.

III.  Increased Rating for a Right Ankle Disorder

Factual Background

Service medical records indicate that the veteran sprained 
his right ankle in April 1983.  In February 1984 an ossicle 
was surgically removed.

A September 1985 rating decision granted service connection 
for residuals of a right ankle sprain, postoperative, and 
assigned an initial disability rating of 10 percent.

The veteran testified before a hearing officer at a hearing 
held at the RO in October 1996.  He stated that he had daily 
right ankle pain.  He indicated that he could not stand for 
extended periods of time or run.  The veteran reported that 
he had difficulty going down stairs because of his ankle and 
had fallen.

A January 1998 VA examination report noted that the veteran 
complained of severe ankle pain.  On examination, 
dorsiflexion was 15 degrees and plantar flexion was 30 
degrees.  No ankylosis was noted.  The diagnosis was 
residuals of right ankle surgery with pain and limitation of 
range of motion.

The veteran testified before a hearing officer at a hearing 
held at the RO in April 1999.  The veteran stated that he did 
not seek treatment for his right ankle.  He reported that he 
experienced constant swelling and pain.  He indicated that he 
had some stability problems and difficulty walking down 
stairs.  He stated his ankle gave out easily.

A May 2000 VA examination report noted that the examiner 
reviewed the veteran's claims folder and medical records.  On 
examination, dorsiflexion was 5 degrees with pain at the end 
range.  Plantar flexion was 40 degrees with pain in the last 
10 degrees of range.  Inversion and eversion were 10 degrees 
with pain at the end point.  Motor strength was normal and 
there were no sensory deficits.  No ankylosis was noted.  
There was minimal edema of the right ankle, but no redness, 
effusion, or significant swelling.

A May 2002 VA examination report indicated that the veteran 
complained of pain and weakness in the right ankle.  The 
examiner noted that the veteran did not have painful motion, 
although he did have limited flexion.  There was no ankylosis 
of the right ankle.  Dorsiflexion was to 10 degrees and 
plantar flexion was to 40 degrees.  X-rays of the right ankle 
were interpreted as showing a normal exam aside from a tiny 
bony fragment at the tip of the lateral malleolus, which was 
thought to be an old ununited chip fracture.

A June 2003 VA examination report noted that the veteran 
complained of stiffness, swelling, weakness, fatigue, lack of 
endurance, lack of stability and pain in the right ankle.  On 
examination, dorsiflexion was to 10 degrees.  Plantar flexion 
was to 25 degrees.  Inversion was to 15 degrees.  Eversion 
was to 10 degrees.  No additional limitation was noted due to 
pain, fatigue, incoordination, weakness, or lack of 
endurance.  X-rays taken in conjunction with the examination 
were interpreted as showing mild degenerative joint disease.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005). 

A 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  For ankylosis 
of the ankle in plantar flexion, between 30 and 40 degrees, 
or in dorsiflexion, between 0 and 10 degrees, a 30 percent 
rating is warranted.  A 40 percent rating is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2005).

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  20 percent is the maximum rating available under 
this Diagnostic Code.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.


Analysis

Initially, the Board notes that the veteran's right ankle 
disorder is currently rated as 20 percent disabling under 
Diagnostic Codes 5010 and 5271.  A 20 percent rating is the 
maximum rating available under Diagnostic Code 5271.  In such 
an instance, where "the appellant is already receiving the 
maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (functional impairment due to pain must be 
equated to loss of motion) is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97 
(Dec. 12, 1997).

A rating higher than 20 percent is available under Diagnostic 
Code 5270.  However, such rating is not appropriate in this 
instance as the clinical evidence of record does not suggest 
that the veteran's right ankle is ankylosed to any degree.  
Accordingly, a rating in excess of 20 percent for the 
veteran's right ankle disorder is denied.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right ankle disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.



ORDER

Entitlement to service connection for psoriatic arthritis of 
the hands is denied.

Entitlement to service connection for arthritis of the feet 
is denied.

Entitlement to an increased rating for residuals of a right 
ankle sprain, postoperative, currently evaluated as 20 
percent disabling is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


